ORDER
PER CURIAM
On consideration of the certified order of the Court of Appeals of Maryland indefinitely suspending respondent from the practice of law in that jurisdiction with the right to seek reinstatement in sixty days, see Attorney Grievance Com’n of Maryland v. Boyd, 432 Md. 465, 69 A.3d 472 (2013), this court’s August 13, 2013, order suspending respondent pending further action of the court and directing him to show cause why the reciprocal discipline of a sixty-day suspension with a fitness condition should not be imposed, the consent statement of respondent, and the statement of Bar Counsel regarding reciprocal discipline wherein Bar Counsel acknowledges that respondent’s consent generally complies with the requirements of In re Goldberg, 460 A.2d 982 (D.C.1983) and D.C. Bar R. § 14(g), except that the statement is not sworn and that respondent should be given time to file a sworn statement, it is
ORDERED that Harold L. Boyd, III, is hereby suspended from the practice of law in the District of Columbia for a period of sixty days and reinstatement is contingent on satisfying the fitness requirement. See In re Sibley, 990 A.2d 483 (D.C.2010), and In re Fuller, 930 A.2d 194, 198 (D.C.2007) (rebuttable presumption of identical reciprocal discipline applies to all cases in which the respondent does not participate). It is
FURTHER ORDERED that for purposes of reinstatement if respondent files a sworn statement within 30 days from the date of this order that fully complies with In re Goldberg, 460 A.2d 982 (D.C.1983) and D.C. Bar R. § 14(g), his suspension shall commence nunc pro tunc to July 3, 2013; however, if respondent fails to file a compliant statement his period of suspension will not begin to run until such time as he files an affidavit that fully complies with the requirements of D.C. Bar R. XI, § 14(g).